Citation Nr: 1803494	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder to include as due to service-connected lumbosacral spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 24, 2016 and 20 percent as of August 24, 2016 for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to September 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 that denied the Veteran's service connection claim for a neck disorder by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and a January 2015 rating decision that granted service connection for lumbosacral strain with an evaluation of 10 percent, effective January 2, 2014 by the VA RO in Lincoln, Nebraska.  The Oakland RO currently has jurisdiction of the Veteran's claims. 

In February 2016, the Board remanded these matters to the AOJ for further development.  

In a March 2017 rating decision, the RO increased the Veteran's rating for lumbosacral strain to 20 percent, effective August 24, 2016.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his lumbosacral strain and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

After completing further development, the AOJ continued the denial of each claim (as reflected in the March 2017 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board observes that the Veteran's appeal had originally included the issue of entitlement to service connection for a left hip disorder.  However, during the pendency of the appeal, a rating decision dated in March 2017 granted the claim and assigned a 10 percent disability evaluation for left hip bursitis with impairment of thigh and noncompensable disability ratings for left hip bursitis with limitation of extension and flexion, with an effective date of January 2, 2014.  This is considered a full grant of the benefit sought on appeal.  Therefore, the issue of entitlement to service connection for a left hip disorder is no longer on appeal and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further AOJ action with respect to the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

With respect to the Veteran's service connection claim for a neck disorder, the Veteran contends that onset of his disability was during active military service.  The Veteran also asserts that it was caused by and or aggravated by his service-connected lumbosacral strain.  The Veteran was provided with a VA examination in August 2016.  The VA examiner addressed the issue of whether the Veteran's neck disorder was caused by the Veteran's service-connected lumbosacral strain as requested in the February 2016 Board remand.  Unfortunately, the examiner did not address whether the Veteran's service-connected neck disorder was aggravated by his service-connected lumbosacral strain with an explanation in support of such opinion.  Furthermore, the examiner was not was not asked to and he did not address the issue of whether the Veteran's current neck disorder had its onset in service or is otherwise related to active military service.  The Veteran's service treatment records document that he sought treatment for pain in the cervical and upper thoracic spine area in September 1996.  Furthermore, the Veteran indicated in the July 2009 VA 21-526, Veterans Application for Compensation or Pension, that the onset of his neck disorder began during active military service.  In light of the foregoing, the Veteran should be provided with another VA medical opinion to address whether the Veteran's current neck disorder had its onset during active military service or is otherwise related to active military or whether it was caused by or aggravated by a service-connected disability.

Regarding the initial rating claim for lumbosacral strain; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the Veteran's service-connected lumbosacral strain documented in the most recent VA examination dated in September 2016 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the lumbosacral spine was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examination is inadequate.  Therefore, further examination is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, obtain a VA medical opinion with respect to the Veteran's service connection claim for neck disorder by an appropriate medical specialist.  

Only arrange for the Veteran to undergo an examination if one is deemed necessary in the judgment of the medical specialist designated to provide the medical opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this remand, must be made available to the medical specialist, and the opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.

The medical specialist is requested to review all pertinent records associated with the claims file and provide an opinion as to whether any neck strain or any other neck disorder documented in the claims file is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service complaint in September 1996 of pain in the cervical and thoracic area.  

The medical specialist should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her rationale, the medical specialist is asked to discuss the medical evidence and the Veteran's lay statements regarding the onset of his neck pain.  

If the answer to the above question is negative, then the medical specialist is asked to provide an opinion on whether the Veteran's neck strain or any other neck disorder documented in the claims file is at least as likely as not (i.e., a 50 percent or more probability) either (a) caused by or (b) aggravated by the Veteran's service-connected disabilities to include lumbosacral strain.

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected lumbosacral strain in accordance with the current disability questionnaire.  

The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinions expressed. 

4. Upon completion of the foregoing and any other development that is deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



